Dear Mayor Taylor:
This office is in receipt of your opinion request directed to Mr. Ken DeJean, which has been assigned to me for resolution. You inquire whether the Village of Plaucheville may pass an ordinance prohibiting the discharge of firearms within the city limits.
We respond in the affirmative. A municipality may punish the same conduct as the state in the concurrent exercise of the police power, with the limitation that a municipality may not provide for the punishment of a felony. LSA-Const. Art. 6, § 9. Note that the municipality may not provide a greater penalty than the state statute punishing the same crime. See Statev. Suire, 319 So.2d 347 (La. 1975). Along with the cited case, we enclose a copy of LSA-R.S. 14:95, which is the state law defining the offense of illegal carrying and discharge of weapons.
Finally, since the Village of Plaucheville is a Lawrason Act municipality, you are probably familiar with the provisions of state law applicable to your government, LSA-R.S. 33:361,et. seq. We refer you to LSA-R.S. 33:361, defining municipal powers, and LSA-R.S. 33:362, concerning the legislative powers of the board of aldermen.
Should you desire further assistance, please contact this office.
Very truly yours,
                          RICHARD P. IEYOUB Attorney General
                      BY: _________________________ Kerry L. Kilpatrick Assistant Attorney General